Citation Nr: 0325353	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-07 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than February 2, 
1994 for the award of service connection for schizophrenia.   

(The issue of whether a January 13, 1976 decision of the 
Board of Veterans' Appeals denying entitlement to service 
connection for a chronic neuropsychiatric disability should 
be revised or reversed on the grounds of clear and 
unmistakable error will be the subject of a separate Board 
decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1971.       

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in September 
1997 and May 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  The May 1998 
rating decision assigned a 100 percent evaluation to the 
schizophrenia effective February 2, 1994.  The veteran 
expressed disagreement with the effective date of the award.  

In September 2002, the veteran testified before the 
undersigned Board Member at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran served on active duty from April 1970 to July 
1971.      

2.  On April 22, 1974, the veteran's original claim for 
entitlement to service connection for a neuropsychiatric 
disorder was received by the RO.  

3.  In September 1974, the RO denied entitlement to service 
connection for a neuropsychiatric disorder.  The veteran was 
notified of this decision and he filed a timely appeal.  

4.  In a January 13, 1976 decision, the Board denied 
entitlement to service connection for a neuropsychiatric 
disorder.  The veteran was notified of this decision in 
January 1976 and this decision became final.  

5.  On February 2, 1994, the veteran's application to reopen 
the claim for service connection for a neuropsychiatric 
disorder was received by the RO.  

6.  In October 1994, the RO reopened the claim for service 
connection for neuropsychiatric disorder, reviewed the entire 
record, and denied entitlement to service connection for 
neuropsychiatric disorder on the merits.  The veteran was 
notified of this decision in November 1994 and filed a notice 
of disagreement.  

7.  In a May 1997 rating decision, the RO granted service 
connection for schizophrenia, paranoid type, and assigned a 
30 percent disability evaluation from February 2, 1994.  

8.  In a September 1997 rating decision, the RO assigned a 50 
percent evaluation to the schizophrenia, paranoid type, 
effective February 2, 1994.  The veteran expressed 
disagreement with the disability evaluation.  

9.  In a May 1998 rating decision, the RO assigned 100 
percent evaluation to the paranoid schizophrenia, effective 
from February 2, 1994.    

10.  The RO was not in receipt or possession of any evidence 
between January 13, 1976 and February 2, 1994, that can 
reasonably be construed as a formal or informal claim to 
reopen the claim of entitlement to service connection for a 
neuropsychiatric disorder.      


CONCLUSION OF LAW

An effective date earlier than February 2, 1994 for the award 
of service connection for schizophrenia, paranoid type, is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from April 1970 to July 
1971.      

On April 22, 1974, the veteran's original claim for 
entitlement to service connection for a neuropsychiatric 
disorder was received by the RO.  

In September 1974, the RO denied entitlement to service 
connection for a neuropsychiatric disorder.  The veteran was 
notified of this decision and he filed a timely appeal.  

In a January 13, 1976 decision, the Board denied entitlement 
to service connection for a neuropsychiatric disorder.  The 
veteran was notified of this decision in January 1976 and 
this decision became final.  

On February 2, 1994, the veteran's application to reopen the 
claim for service connection for a neuropsychiatric disorder 
was received by the RO.  

In October 1994, the RO reopened the claim for service 
connection for neuropsychiatric disorder, reviewed the entire 
record, and denied entitlement to service connection for 
neuropsychiatric disorder on the merits.  The veteran was 
notified of this decision in November 1994 and filed a notice 
of disagreement.  

In a May 1997 rating decision, the RO granted service 
connection for schizophrenia, paranoid type, and assigned a 
30 percent disability evaluation from February 2, 1994.  

In a September 1997 rating decision, the RO assigned a 50 
percent evaluation to the schizophrenia, paranoid type, 
effective February 2, 1994.  The veteran expressed 
disagreement with the disability evaluation.  

In a May 1998 rating decision, the RO assigned 100 percent 
evaluation to the paranoid schizophrenia, effective from 
February 2, 1994.    

In a March 1999 notice of disagreement, the veteran stated 
that he disagreed with the effective date of the award of the 
100 percent evaluation for schizophrenia.  He stated that he 
first filed a claim for service connection for a 
neuropsychiatric disorder in the early 1970's.  He asserted 
that his mental disorder was misdiagnosed from the original 
onset of the claim.  He further stated that the January 1976 
Board decision denied his original claim for service 
connection for a neuropsychiatric disorder based upon 
erroneous medical evidence which only recently had been 
corrected.  He contends that the evidence presented in error 
includes the misdiagnosis of a personality disorder in 
service and a misdiagnosis of neurosis upon VA examination in 
May 1974.  The veteran argued that had the Board in 1976 been 
presented with the correct medical diagnosis, a favorable 
decision would have been granted.  The veteran argued that 
the effective date of his award should be from the early 
1970's.    

At a hearing before the RO in June 2001, the veteran argued 
that the date of receipt of the claim was the date the VA 
received his original claim for compensation in the early 
1970's.   

At the hearing before the Board in September 2002, the 
veteran stated, in essence, that the Army failed to note that 
he had early manifestations of schizophrenia.  The veteran 
indicated that at the time of the 1972 RO decision, the 
correct evidence was known and available to the RO but the 
evidence was not correctly interpreted.  The veteran 
indicated that the RO overlooked or ignored the fact that 
early manifestations of schizophrenia may have been present 
and that personality disorders over time become better known 
as paranoid schizophrenia.  The veteran argued that the 
specific clear and unmistakable error (CUE) was the RO's 
failure to recognize all possible diagnoses, to properly 
interpret the medical findings, and to afford the veteran 
with the benefit of the doubt.   


Pertinent Law and Regulations

Effective dates of awards 

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2002).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r)(1)(ii). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2002).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2002).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r) (2002). 

38 C.F.R. § 3.155 (2002), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Finality/new and material evidence

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2002). 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2002).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Analysis

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim, and that 
the requirements of the VCAA have in effect been satisfied.

The Board notes that no medical development was needed in 
this case since the issue is entitlement to an earlier 
effective date for the award of service connection.  All of 
the evidence needed to decide the claim is associated with 
the claims file.  The veteran and his representative have 
been provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  The veteran was afforded a hearing 
before the RO in June 2001 and a hearing before the Board in 
September 2002.  The RO notified the veteran of the evidence 
needed to substantiate his claim.  The Board finds that the 
VA notified the veteran and the veteran's representative of 
the information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board further finds that no reasonable possibility exists 
that any additional assistance would aid in substantiating 
the claim.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Discussion

In this case, the veteran filed his original claim of 
entitlement to service connection for a neuropsychiatric 
disorder in April 1974.  The claim was initially denied in a 
January 13, 1976 Board decision.  In general, Board decisions 
which are unappealed become final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2002). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

On February 2, 1994, the veteran's application to reopen the 
claim for service connection for a neuropsychiatric disorder 
was received by the RO.  In October 1994, the RO reopened the 
claim for service connection for a neuropsychiatric disorder 
and adjudicated this claim on the merits.  The RO denied the 
claim for service connection for a neuropsychiatric disorder.  
The veteran filed a timely appeal.   

In a May 1997 rating decision, the RO granted service 
connection for schizophrenia, paranoid type, and assigned a 
30 percent disability evaluation from February 2, 1994.  In a 
September 1997 rating decision, the RO assigned a 50 percent 
evaluation to the schizophrenia, paranoid type, effective 
February 2, 1994.  The veteran expressed disagreement with 
the disability evaluation.  In a May 1998 rating decision, 
the RO assigned a 100 percent evaluation to the service-
connected paranoid schizophrenia, effective from February 2, 
1994, the date of receipt of the veteran's request to reopen 
his claim.    

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection may be 
granted only from the date of a successful application to 
reopen the claim supported by new and material evidence, or 
the date entitlement arose, whichever is later.  
Additionally, the Court of Appeals for Veterans Claims 
(Court) stated in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that, "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim."  
Therefore, the Board finds that the earliest possible 
effective date which may be assigned to the grant of 
entitlement to service connection for schizophrenia is 
February 2, 1994, the date of receipt of reopened claim.  In 
order for the veteran to be awarded an effective date based 
on an earlier claim, he has to show clear and unmistakable 
error in the prior denial of that claim.  Flash v. Brown, 8 
Vet. App. 332 (1995).

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to February 2, 1994.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  There is no evidence in the record that 
from January 13, 1976 to February 2, 1994, the veteran filed 
an informal claim to reopen the claim for service connection 
for a neuropsychiatric disorder.  During that time period, 
the veteran requested a rating for civil service preference 
in June 1977.  He made no mention of a neuropsychiatric 
disorder until he filed the claim to reopen on February 2, 
1994.       

The Board notes that the veteran has raised the issue of 
clear and unmistakable error (CUE) in his arguments for an 
earlier effective date for the award of service connection 
for the schizophrenia.  The veteran's contentions as to the 
CUE in the 1974 rating decision and the 1976 Board decision 
are addressed in a separate Board decision. 

Accordingly, under the applicable regulations, February 2, 
1994 the date of receipt of successful application to reopen 
the claim, is the properly assigned effective date and an 
effective date prior to that date is denied. 


ORDER

Entitlement to an effective date earlier than February 2, 
1994 for the award of service connection for schizophrenia, 
paranoid type, is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

